Citation Nr: 0737718	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Eligibility for vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1989 to December 
1992.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse determination 
of December 2005 by the Vocational Rehabilitation and 
Employment (hereinafterVR&E) Division of the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Cheyenne, Wyoming. 

A Video Conference hearing was held in October 2007.  A 
transcript of the hearing has been associated with the claim 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has applied for benefits under the Vocational 
Rehabilitation program, under Chapter 31, Title 38, United 
States Code.  In December 2005 the AOJ denied the benefits on 
the basis that reasonable feasibility for currently achieving 
a vocational goal could not be determined.  The RO noted that 
based on the recommendations of an initial evaluation, the 
veteran needed to be in on-going outpatient treatment/follow-
up for his history of alcoholism.  Treatment options were 
provided including regular attendance at an Alcoholics 
Anonymous (AA) treatment program, or entering and following 
treatment in the outpatient Substance Abuse Treatment Program 
(SATP) at Cheyenne, V.A. Medical Center.  Evidence of 
continued sobriety had to be provided as part of the 
programs.  The veteran had not participated in the 
recommended treatment programs and therefore, benefits were 
denied.

At a Regional Office hearing of May 2006 and a Video 
Conference hearing of October 2007, the veteran testified 
that he had been sober for nearly 3 years.  He further 
testified that he had not and did not want to attend any AA 
treatment programs or SATP as he did not agree with their 
philosophy and he found the programs to be negative.  He 
stated that he would not attend any of those programs or 
similar programs as he had been sober for nearly 3 years 
already implementing techniques that proved to be successful 
for him.  There is no evidence of record that the veteran has 
not been sober for the past three years.  Considering the 
veteran's testimony and the lack of evidence of record of 
continued alcohol abuse, the Board finds that further 
development is needed in the present case.  While the Board 
acknowledges that prior evaluations of the veteran recommend 
follow-up treatment, there is no evidence of record that the 
veteran's assertions that he has been sober for the previous 
3 years are not true, none of the evaluations note a 
continued alcohol abuse problem, and no reasoning has been 
provided as to the need for the continued treatment if the 
veteran is now sober.  Considering the lack of evidence, the 
Board cannot determine whether the required treatments are 
necessary or whether they are arbitrary and capricious.

In ADDITION THE Board notes that there is no DD Form 214 of 
record and the veteran's period of active service has not 
been confirmed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should produce any evidence 
they may have that shows that the 
veteran continues to have an alcohol 
abuse problem and that he is not sober 
or has not been sober for the past 3 
years.

2.  If there is no evidence that the 
veteran continues to have an alcohol 
abuse problem, the AOJ should provide 
the reasoning as to why the required 
treatment of AA or SATP is necessary as 
a condition of granting the benefits 
requested.

3.  The AOJ should confirm all periods 
of active duty.

If upon completion of the above action decision remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



